Frame for plff. proposed to prove by John Manlove, Esq., cashier of the Bank, an admission of Brown that Stidham had placed money in his hands to pay this debt due the Bank.
Bates for the garnishee objected. Brown is not the debtor of Stidham. The debt (if any) is due from him to the Bank, for money had and received to their use, and for which assumpsit would lie at the suit of the Bank. A recovery had here could not be pleaded in bar to such an action.
This evidence is not applicable to the case. The proof offered is not that Brown owes Stidham, but that he owes the Bank; and his liability to the Bank cannot be enforced in this way.